 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is effective as of
September 12, 2005 (the “Effective Date”), and is entered into by and between
Gary I. Schneiderman (“Schneiderman”) and Ashworth, Inc., a Delaware corporation
(the “Company”).
     1. Employment. As of the Effective Date, the Company hereby employs
Schneiderman to serve in the capacity of Executive Vice President of Sales and
Marketing (“EVP-S&M”). The Company’s Board of Directors (the “Board”) and/or the
Company’s Chief Executive Officer (the “CEO”) may provide such additional
designations of title to Schneiderman as the Board and/or CEO, in its
discretion, may deem appropriate.
     Schneiderman agrees to perform the executive duties and functions
customarily associated with the offices of EVP-S&M and as specified from time to
time by the Board and/or the CEO. Except for legal holidays, vacations and
absences due to temporary illness, Schneiderman shall devote his time, attention
and energies to the business of the Company on a full-time basis. Schneiderman
represents and warrants to the Company that he is under no restriction,
limitation or other prohibition to perform his duties as described herein.
     2. Employment Compensation And Benefits.
          a. Base Salary. Schneiderman’s initial base salary shall be at the
annual rate of three hundred thousand dollars ($300,000). This salary level
shall be reviewed at least annually by the Board’s Compensation Committee on the
basis of Schneiderman’s performance and the Company’s financial success and
progress.
          b. Annual Bonus and Stock Options. Schneiderman will be entitled to
receive an option for a minimum of 20,000 shares for each of fiscal years 2005,
2006 and 2007 with the options for fiscal year 2005 to be granted on
September 12, 2005 and vesting on the first anniversary of the date of grant.
Option grants for fiscal years 2006 and 2007 will be granted and will vest on
the first anniversary of the date of grant. Schneiderman will also be eligible
to earn an annual bonus on a Earnings Before Taxes (“EBT) in accordance with the
executive bonus plan, and according to the following schedule:

              Ashworth Bonus Plan     Target is 50% of base % of Ashworth’s  
salary Plan   Bonus % of Target
150%
    165 %
125%
    135 %
110%
    115 %
100%
    100 %
95%
    75 %
90%
    60 %
85%
    50 %
Less than 85%
  Discretionary

1 of 8



--------------------------------------------------------------------------------



 



Under this plan, for example, Schneiderman’s “Target” bonus at 100% of Plan will
equal 50% of his annual base salary, $150,000. The annual bonus will be paid
following the close of final accounting records for the previous fiscal year.
          c. Non-compete/Retention Payment. Schneiderman acknowledges that the
Company has offered upon certain conditions described herein to provide him with
a non-compete/retention payment in the form of guaranteed minimum annual
payments. Schneiderman understands and agrees that any portion of the payments
described below that exceeds the bonus payment to which he would otherwise be
entitled pursuant to Paragraph 2(b) of this Agreement shall be deemed vested and
earned only upon the condition that Schneiderman remain with the Company from
the effective date of this Agreement through the end of fiscal year 2006.
Schneiderman will receive three guaranteed minimum non-compete/retention
payments as follows. The first payment of $85,000 shall be made on September 12,
2005. The second payment of $85,000 shall be made on November 24, 2005. The
third payment, in the amount of $40,000, shall be paid following the close of
final accounting records for 2006. Each of these payments will be applied
against any cash bonus award earned during the relevant fiscal year (as
described in Paragraph 2(b)). Any portion of the payment amount that exceeds the
actual amount Schneiderman earned according to the cash bonus plan will be
considered an “advanced non-compete/retention payment”, and constitute the
amount to be repaid by Schneiderman if he leaves the Company prior to the end of
the 2006 fiscal year. For example, if the Company’s 2006 fiscal year performance
for purposes of the executive cash bonus plan is less than 85% of Plan, and
Schneiderman’s discretionary bonus is determined to be $30,000, Schneiderman’s
advanced non-compete/retention payment would be $10,000.
If Schneiderman does not fulfill the conditions for receiving the
non-compete/retention payment by remaining with the Company through the end of
fiscal year 2006, the Company will not have received the benefit of its bargain
with regard to the non-compete/retention payment, in which case Schneiderman
will not be entitled to the payment, and further, Schneiderman will be indebted
to the Company for the amount advanced to him by the Company. Furthermore, in
the event that Schneiderman fails to remain with the Company through the end of
fiscal year 2006, Schneiderman agrees to repay the Company the full amount
advanced to him by the Company by no later than 30 days after the date of his
departure. Schneiderman further understands that if he refuses or is unable to
repay to the Company the advanced funds, the Company may seek appropriate legal
remedies to recoup the full amount of the outstanding debt, or offset any
advanced funds against other payments owed, including but not limited to
severance payments.
          d. Automobile Allowance. The Company shall pay Schneiderman an
automobile expense allowance of one thousand dollars ($1,000) per month to
defray the cost of business automobile expense.
          e. Vacation. Schneiderman shall be entitled to annual vacations in a
manner commensurate with his status as a key executive and in accordance with
the Company’s vacation policies in effect during the term of this Agreement.
          f. Expense Reimbursement. The Company shall reimburse Schneiderman for
all reasonable amounts actually expended by Schneiderman in the course of
performing his duties for the Company and in accordance with any
Company-established guidelines where Schneiderman tenders receipts or other
documentation reasonably substantiating the amounts as required by the Company.

2 of 8



--------------------------------------------------------------------------------



 



          g. Club Membership. On September 12, 2005, the Company will pay
Schneiderman up to $45,000 (grossed up for any applicable income taxes) to
purchase a Club Membership at a Club of Schneiderman’s choosing. Schneiderman
will be entitled to make use of such membership and the Company will pay the
monthly dues of $630 beginning September 12, 2005 for the term of Schneiderman’s
employment. Schneiderman agrees that at the end of his employment, he will
reimburse the membership cost (current market value at the time of sale minus
the club fee) to Ashworth.
          h. Other Benefits. Except as otherwise provided in this Agreement,
Schneiderman shall be entitled to receive all of the rights, benefits and
privileges of an executive officer of the Company under any retirement, pension,
profit-sharing, group medical insurance, group dental insurance, group-term life
insurance, and disability insurance, and other employee benefit plans which may
be now in effect or hereafter adopted.
     3. Non-compete. Schneiderman agrees that during the term of this Agreement
Schneiderman will not, directly or indirectly, own, manage, operate, control, be
employed by, participate in, or be connected in any manner with the ownership,
management, operation, or control of any business which manufactures or sells
golf-inspired sportswear which is substantially the same as that of the Company
and which is distributed in the same channels of distribution as the then
current channels of distribution of the Company, provided, however, that if
Schneiderman’s employment is terminated for reasons which provide for severance
compensation, the non-compete term shall be extended to the period for which he
receives such severance compensation.
     4. Termination.
          a. At Will. The Company shall employ Schneiderman at will, and either
Schneiderman or the Company may terminate Schneiderman’s employment with the
Company at any time and for any reason, with or without cause.
          b. Severance Payment and Benefits. If Schneiderman’s employment is
terminated as a result of a Qualifying Termination, as defined below, and if
Schneiderman delivers a fully executed release and waiver of all claims against
the Company in the form attached hereto as Exhibit A, then, upon expiration of
any applicable revocation period contained in the Release Agreement, the Company
shall pay or provide Schneiderman the following severance payment and benefits:
               i. Schneiderman shall receive the equivalent of twelve(12) months
of his then-current base salary (the “Severance Payment”), which shall be
payable in equal monthly installments beginning on the first day of the first
full month following Schneiderman’s Qualifying Termination and continuing on the
first day of each month thereafter until fully paid. The Severance Payment is in
lieu of any severance payment benefits which otherwise may at that time be
available under the Company’s applicable policies; provided, however, that
nothing in this Agreement is intended to modify or supercede the “Agreement re:
Change In Control” entered into between Schneiderman and the Company as of
September 12, 2005, and Schneiderman shall be entitled to receive whatever
additional severance pay benefits, if any, for which he may qualify according to
the terms of his Agreement re: Change in Control with the Company.

3 of 8



--------------------------------------------------------------------------------



 



               ii. For the twelve-month period following the Qualifying
Termination of his employment, Schneiderman shall be entitled to continue to
participate in the following executive benefit programs which had been made
available to him (including his family) before the Qualifying Termination: group
medical insurance, group dental insurance, group-term life insurance, and
disability insurance. The programs shall be continued in the same way and at the
same level as immediately prior to the Qualifying Termination. Schneiderman’s
participation in each of such executive benefit programs shall be earlier
terminated or reduced, as applicable, if and to the extent Schneiderman receives
benefits as a result of concurrent coverage through another program.
               iii. Schneiderman will also be entitled to receive an additional
cash payment of $50,000.
               iv. Schneiderman’s unvested stock options, as described in
Paragraph 2(b) of this Agreement, shall immediately become fully vested and
exercisable. This provision only applies to stock options Schneiderman has been
granted pursuant to this Agreement, and does not apply to options provided from
any other source or Ashworth.
        c. Qualifying Termination. Schneiderman’s termination shall be
considered a “Qualifying Termination” unless:
               i. Schneiderman voluntarily terminates his employment with the
Company and its affiliated companies. Schneiderman, however, shall not be
considered to have voluntarily terminated his employment with the Company and
its affiliated companies if he elects to terminate his employment because his
overall compensation plan is reduced or adversely modified in any material
respect or his authority or duties are materially changed. For such purposes,
Schneiderman’s authority or duties shall be considered to have been “materially
changed” if, without Schneiderman’s express and voluntary written consent, there
is any substantial diminution or adverse modification in his title, status,
overall position, or responsibilities.
               ii. The termination is on account of Schneiderman’s death or
Disability. For such purposes, “Disability” shall mean a physical or mental
incapacity as a result of which Schneiderman becomes unable to continue the
performance of his responsibilities for the Company and its affiliated companies
for a period of three (3) months.
               iii. Schneiderman is involuntarily terminated for “Cause.” For
this purpose, “Cause” shall mean:
                    1. Schneiderman’s willful and deliberate refusal to comply
with a lawful, instruction of the CEO or Board of Directors, which refusal is
not remedied by Schneiderman within a reasonable period of time after his
receipt of written notice from the Company identifying the refusal, so long as
the instruction is consistent with the scope and responsibilities of
Schneiderman’s position;
                    2. Schneiderman’s act or acts of personal dishonesty;

4 of 8



--------------------------------------------------------------------------------



 



                    3. Schneiderman’s conviction of a felony;
                    4. Schneiderman’s violation of the Company’s policies and/or
code of conduct;
             5. Schneiderman’s violation of any confidentiality or
non-competition agreement with the Company or any Affiliate of the Company; or
                    6. The willful engaging by Schneiderman in misconduct which
is injurious to the Company.
          d. Return of Materials. In the event of any termination of
Schneiderman’s employment for any reason whatsoever, Schneiderman shall promptly
deliver to the Company all Company property, including, but not limited to,
documents, data, and other information pertaining to Confidential Information,
as defined below. Schneiderman shall not take with him any documents or other
information, or any reproduction, summary or excerpt thereof, electronic or
otherwise, containing or pertaining to any Confidential Information.
     5. Nondisclosure of Confidential Information. Schneiderman acknowledges
that during the term of his employment with the Company, he will have access to
and become acquainted with information of a confidential, proprietary or secret
nature which is or may be either applicable to, or related in any way to, the
present or future business of the Company, the research and development or
investigation of the Company, or the business of any customer of the Company
(“Confidential Information”). For example, Confidential Information includes,
but is not limited to, devices, secret inventions, processes and compilations of
information, records, specifications, designs, plans, proposals, software,
codes, marketing and sales programs, financial projections, cost summaries,
pricing formula, and all concepts or ideas, materials or information related to
the business, products or sales of the Company and its customers and vendors.
Schneiderman shall not disclose any of Confidential Information, directly or
indirectly, or use them in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of employment with the
Company. Schneiderman also agrees to comply with the Company’s policies and
regulations, as established from time to time for the protection of its
Confidential Information, including, for example, executing the Company’s
standard confidentiality agreements. This section shall survive termination of
this Agreement.
     6. Non-Solicitation. Schneiderman agrees that so long as he is employed by
the Company and for a period of two (2) years after termination of his
employment for any reason, he shall not (a) directly or indirectly solicit,
induce or attempt to solicit or induce any Company employee to discontinue his
or her employment with the Company; (b) usurp any opportunity of the Company of
which Schneiderman became aware during his tenure at the Company or which is
made available to him on the basis of the belief that Schneiderman is still
employed by the Company; or (c) directly or indirectly solicit or induce or
attempt to influence any person or business that is an account, customer or
client of the Company to restrict or cancel the business of any such account,
customer or client with the Company. This section shall survive termination of
this Agreement.
     7. Successors.
          a. This Agreement is personal to Schneiderman, and without the prior
written consent of the Company shall not be assignable by Schneiderman other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Schneiderman’s legal representatives.

5 of 8



--------------------------------------------------------------------------------



 



          b. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company.
     8. Governing Law. This Agreement is made and entered into in the State of
California, and the internal laws of California shall govern its validity and
interpretation in the performance by the parties hereto of their respective
duties and obligations hereunder.
     9. Modifications. This Agreement may be amended or modified only by an
instrument in writing executed by all of the parties hereto.
     10. Entire Agreement. Except as otherwise set forth herein, this Agreement,
together with the exhibits attached hereto, supersedes any and all prior written
or oral agreements between Schneiderman and the Company, and contains the entire
understanding of the parties hereto with respect to the terms and conditions of
Schneiderman’s employment with the Company; provided, however, that this
Agreement is not intended to supercede the Agreement re: Change in Control
between Schneiderman and the Company, which they entered into as of September
12, 2005, or any agreements which Schneiderman may previously have entered into
regarding the protection of trade secrets and confidential information.
     11. Dispute Resolution. Schneiderman and the Company will utilize a system
of binding arbitration to resolve all disputes that may arise out of the
employment context. Both the Company and Schneiderman agree that any claim,
dispute, and/or controversy that either Schneiderman may have against the
Company (or its owners, directors, officers, managers, employees, agents, and
parties affiliated with its employee benefit and health plans) or the Company
may have against Schneiderman, arising from, related to, or having any
relationship or connection whatsoever with Schneiderman’s seeking employment
with, employment by, or other association with the Company, shall be submitted
to and determined exclusively by binding arbitration under the Federal
Arbitration Act, in conformity with the procedures of the California Arbitration
Act (Cal. Code Civ. Proc. sec 1280 et seq., including section 1283.05 and all of
the Act’s other mandatory and permissive rights to discovery). Included within
the scope of this Agreement are all disputes, whether based on tort, contract,
statute (including, but not limited to, any claims or discrimination and
harassment, whether they be based on the California Fair Employment and Housing
Act, Title VII of the Civil Rights Act of 1964, as amended, or any other state
or federal law or regulation), equitable law, or otherwise. However, nothing
herein shall prevent Executive from filing and pursuing proceedings before the
California Department of Fair Employment and Housing, or the United States Equal
Employment Opportunity Commission (although if Schneiderman chooses to pursue a
claim following the exhaustion of such administrative remedies, that claim would
be subject to the provisions of this Agreement). In addition to any other
requirements imposed by law, the arbitrator selected shall be a retired
California Superior Court Judge and shall be subject to disqualification on the
same grounds as would apply to a judge of such court. To the extent applicable
in civil actions in California courts, the following shall apply and be
observed: all rules of pleading (including the right of demurrer), all rules of
evidence, and all rights to resolution of the dispute by means of motions for
summary judgment, judgment on the pleadings, and judgment under Code of Civil
Procedure Section 631.8. Resolution of the dispute shall be based solely upon
the law governing the claims and defenses pleaded, and the arbitrator may not
invoke any basis (including but not limited to, notions of “just cause”) other
than such controlling law. The arbitrator shall have the immunity of a judicial
officer from civil liability when acting in the capacity of an arbitrator, which
immunity supplements any other existing immunity. Likewise, all communications
during or in

6 of 8



--------------------------------------------------------------------------------



 



connection with the arbitration proceedings are privileged in accordance with
Cal. Civil Code Section 47(b). As reasonably required to allow full use and
benefit of this agreement’s modification to the Act’s procedures, the arbitrator
shall extend the times set by the Act for the giving of notices and setting of
hearings. Awards shall include the arbitrator’s written reasoned opinion.
Notwithstanding the foregoing, the parties acknowledge and agree that this
provision shall not preclude either party from requesting temporary and/or
preliminary injunctive relief to enforce Paragraphs 3, 5 or 6 of this Agreement
until such time as an arbitrator can assume jurisdiction and render a decision
over any such claims or requests.
     12. Notices. Any notice or communications required or permitted to be given
to the parties hereto shall be delivered personally or be sent by United States
registered or certified mail, postage prepaid and return receipt requested, and
addressed or delivered as follows, or at such other addresses the party
addressed may have substituted by notice pursuant to this Section:

     
Ashworth, Inc.
  Gary I. Schneiderman
2765 Loker Avenue West
  20 Camberley
Carlsbad, California 92010
  Laguna Niguel, CA 92677
Attn: President
   

     13. Captions. The captions of this Agreement are inserted for convenience
and do not constitute a part hereof.
     14. Severability. In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In case this Agreement, or any one or more of the provisions hereof, shall
be held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.
     15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered effective as of the day and year first written above
in Carlsbad, California.

              ASHWORTH, INC.
 
       
 
  By:   /s/ Randall L. Herrel, Sr.           
 
      Randall L. Herrel, Sr.     Title: CEO and President

            GARY I. SCHNEIDERMAN
      By:   /s/ Gary I. Schneiderman       Gary I. Schneiderman           

7 of 8



--------------------------------------------------------------------------------



 



         

EXHIBIT A — RELEASE AGREEMENT
     I, Gary I. Schneiderman, hereby enter into this Release Agreement (this
“Agreement”), pursuant to Paragraph 4(b) of my Employment Agreement with
Ashworth, Inc., a Delaware corporation (the “Company”), in consideration for
which the Company shall make the Severance Payment as described in my Employment
Agreement entered into effective as of September 12, 2005.
     1. The date of my Qualifying Termination is
                                        , and I have received a final paycheck
for all wages due, including all accrued vacation, through that date. Other than
the Severance Payment as described in my Employment Agreement and whatever
additional severance pay benefits, if any, for which I may qualify according to
the terms of my Agreement re: Change in Control with the Company, the foregoing
payments are the only amounts which I am entitled to receive from the Company,
and I hereby waive all other payments or claims for payments.
     2. As consideration for the Severance Payment as described in my Employment
Agreement, I hereby release the Company, its successors, affiliates, directors,
employees and agents from any and all claims or lawsuits (including but not
limited to any and all claims or demands relating to salary, wages, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits, expense
reimbursements, any and all tort claims, contract claims (express or implied),
wrongful termination claims, public policy claims, whistleblower claims, implied
covenant of good faith and fair dealing claims, retaliation claims, personal
injury claims, emotional distress claims, invasion of privacy claims, defamation
claims, fraud claims, attorneys’ fees claims, all claims arising under any
federal, state or other governmental statue, law, regulation or ordinance
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, the Family and Medical Leave Act,
the California Fair Employment & Housing Act, the California Labor Code, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers’ Benefit
Protection Act (“OWBPA”)) which I may have based either on my employment, my
termination, or any other event occurring prior to the date of this Agreement.
This Release is intended to settle any and all claims that I may have against
the Company. Accordingly, I waive any and all rights conferred under
Section 1542 of the California Civil Code, which provides: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release which if known by him must
have materially affected his settlement with the debtor.”
     3. I acknowledge and understand my continuing obligation (a) to maintain
the confidentiality of the Company’s trade secrets, confidential and proprietary
information and (b) not to solicit the Company’s customers or employees, as set
forth in Paragraphs 3, 5 and 6 of my Employment Agreement. I also warrant and
represent that I have returned all Company materials as required in Paragraph
4(d) of my Employment Agreement.
     4. I acknowledge that I fully understand my right to discuss this Agreement
with an attorney, and I have carefully read and fully understand this entire
Agreement, and I am entering into this Agreement voluntarily.
     5. I understand that I shall have twenty-one (21) days from the date of
receipt of this Agreement to consider this Agreement, I shall have seven
(7) days following the signing of this Agreement to revoke it in writing, and
this Agreement shall not be effective or enforceable until this revocation
period has expired.

                  Dated:           GARY I. SCHNEIDERMAN                  
 
               
 
          By:                      
 
                Dated:           ASHWORTH, INC.                  
 
               
 
          By:                      
 
               
 
          Title:                      

8 of 8